DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent PCT Chinese Application No. PCT/CN2016/089235, filed on 07 July 2016.

Response to Amendment
Acknowledgement is made that claims 2, 8, and 11 have been canceled and have now been incorporated into Claims 1, 7, and 10 respectively presented herein. 

Response to Arguments
Applicant’s arguments, see pages 7-11 of Remarks, filed 13 January 2021, with respect to the rejection of claims 1-2, 5-11, and 14-15 under 35 U.S.C. 103(a) have been fully considered and are not persuasive. Applicants explicitly argue that none of the cited references, alone or in combination, disclose or suggest: “…obtaining, by the first management network element, a target service template or a network resource template based on the service request message, wherein the target service template or the network resource template corresponds to the target-service requirement information, the target service template comprises indication information or the network resource requirement information, and the indication information is used to obtain the network resource requirement information…” 
As per Applicants’ arguments above, Examiner respectfully disagrees. Examiner hereby recites currently amended claim 1 in-part: “…determining, by the first management network element based on or network resource requirement information, wherein determining the network resource requirement information corresponding to the target-service requirement information comprises:  obtaining, by the first management network element, a target service template or a network resource template based on the service request message, wherein the target service template or the network resource template corresponds to the target-service requirement information, the target service template comprises indication information or the network resource requirement information, and the indication information is used to obtain the network resource requirement information…” (Argued limitation above with emphasis added). The argued limitation is not required by the claims. The first management network element determines based on the received service request message a network resource that meets the target-service requirement OR network resource requirement information corresponding to the target-service requirement information. Applicants are encouraged to amend claims to positively recite network resource requirement information corresponds to the target-service requirement information… is required by the claim (e.g., in response to not being able to determine, then using the network resource requirement information as illustrated in the conditional YES/NO figures 5A-5B, 6A-6C). Thus, the amended limitation argued by applicants is not required by the claims as currently recited and the 35 U.S.C. 103(a) rejection for Claims 1, 3-7, 9-10, and 12-15 is hereby maintained. Applicants are strongly advised to consider the newly cited reference(s) below in response to the instant office action (see prior-art in conclusion). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gokurakuji et al. (US 2018/0181424) (hereinafter as Gokurakuji) and in further view of Bozak et al. (US 7,551,622)(hereinafter as Bozak).

Regarding Claim 1. Gokurakuji teaches a method of network resource management, comprising: 
receiving, by a first management network element, a service request message used to manage a target service and to carry target-service requirement information (see pars [0044-0046]),  s001, fig.5) ; 
determining, by the first management network element based on the service request message:
a network resource that meets the target-service requirement information, (see pars [0044-0046]),  s002, fig.5).
Gokurakuji does not explicitly teach:
sending, by a first management network element, a resource request message to a second management network element, wherein the resource request message is used to request the network resource, and the resource request message carries the network resource requirement information.
However, Bozak in a similar field of endeavor discloses an interconnected quality service enforcement system including: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bozak in Gokurakuji locate a different node to satisfy resource and constraint required by client. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gokurakuji/Bozak to improve efficiency of resources. 

Regarding Claim 5. The combined teachings of Gokurakuji/Bozak method according to claim 1, wherein the network resource comprises at least one of a network slice, a network function, a network service, a transmission resource, or a network element (Gokurakuji: pars [0031-0032]).

Regarding Claim 6. The combined teachings of Gokurakuji/Bozak method according to claim 1, wherein the target-service requirement information comprises at least one of a service descriptor identifier, a network resource descriptor identifier, service type information, access control information, Service Level Agreement (SLA) information, or a terminal usage type(Gokurakuji: pars [0031-0032]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bozak in Gokurakuji locate a different node to satisfy resource and constraint required by client. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gokurakuji/Bozak to improve efficiency of resources. 
 
Regarding Claims 10 and 14-15 these apparatus (element) claims comprise limitations substantially the same, as those discussed in Claims 1 and 5-6 above, thus, same rationale of rejection is applicable. 

9.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gokurakuji in further view of Bozak and in further view of Brown et al. (US 2012/0066487 A1)(hereinafter as Brown).

Regarding Claim 3. The combined teachings of Gokurakuji/Bozak teach method according to claim 1 as discussed above.
The combined teachings of Gokurakuji/Bozak do not explicitly teach wherein the determining, by the first management network element based on the service request message, a network resource that meets the target-service requirement information comprises:
determining, by the first management network element, sub-service requirement information of the target service based on the service request message; and

However, Brown in a similar field of endeavor discloses a system and method for providing load balancer visibility in an intelligent management system including:
determining, by the first management network element, sub-service requirement information of the target service based on the service request message(identifying a suitable host virtual machine  that satisfies any constraints defined for the workload, pars [0044], [0072], and [0076-0077]); and
 determining, by the first management network element, a network resource that meets the sub-service requirement information ( the orchestration service may include various orchestration sub-services that collectively enable management over orchestrated workloads. For example, the orchestration service may be driven by a blueprint sub-service that defines related resources 114 provisioned for an orchestrated workload, which the workload management system may manage as a whole service including various different types of resources, pars [0044] and [0076-0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brown in Gokurakuji/Bozak to manage resource constraints for sub-services being provided. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gokurakuji/Bozak/Brown to minimize resource management concerns.  

Regarding Claim 4. The combined teachings of Gokurakuji/Bozak/Brown teach the method according to claim 1, wherein the determining, by the first management network element based on the service request message, network resource requirement information corresponding to the target-service requirement information comprises: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brown in Gokurakuji/Bozak to manage resource constraints for sub-services being provided. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gokurakuji/Bozak/Brown to minimize resource management concerns.  

Regarding Claims 12 and 13 these apparatus (element) claims comprise limitations substantially the same, as those discussed in Claims 3 and 4 above, thus, same rationale of rejection is applicable. 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Yamato (US 10,445,128) discloses a server selection device, server selection method, and server selection program including user terminal that inputs an abstract template, performance requirements, and functional requirements to the server selection device, and issues a request for proposal of a specific template satisfying the abstract template, the performance requirements, and the functional requirements (see fig.6A, abstract, and col.14, lines 32-47). 
B) Wang (US 8,825,797 B2) discloses a method and system for providing user service data user service data are provided to meet a user service data request, it may be realized based on a user .
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/ANTHONY MEJIA/
Primary Examiner, Art Unit 2451